DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, on line 10 thereof, note that “the plurality of DTs” should be  - - the plurality of IDTs - -  (see e.g. claim 11, lines 9, 12 and 13).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7, 9, 10 and 20 are rejected under 35 U.S.C. § 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 as obvious over Gong et al. U.S. 2019/0131953 (cited by Applicants) {Gong hereinafter}.
Before beginning, a few things should be noted.  Firstly, an interdigital transducer (IDT) is itself an “acoustic resonator device” by the broadest reasonable interpretation thereof since an IDT resonates and excites an acoustic wave at a frequency determined by the pitch of the interdigitated fingers thereof, or because an IDT can be considered a “device” used in a resonator so that it is a “resonator device” per se (see also art of record such as Tai et al. cited below as evidence that an IDT alone is a resonator).  Secondly, “acoustic resonator device” appears only in the preamble of the claim and can therefore be considered an intended use in the preamble, since there is nothing in the body of the claim that breathes life into this preamble.  
Hence, the Examiner is making the § 102 portion of the rejection based on the IDT being considered an “acoustic resonator device” as far as this preamble is given patentable weight, and the § 103 portion of the rejection is a preemptive rejection of the 
Additionally, regarding the last line of claims 1 and 20, it should be noted that the Examiner considers the “perimeter of the cavity” to be three dimensional since the cavity has depth, and the top surface of the substrate is also three dimensional.  Hence regarding claim 2, everywhere that the cavity intersects the surface of the three dimensional top surface of the substrate in each of the directions of length, width, and depth/height, is considered to define the “perimeter of the cavity”.
Regarding claims 1, 10 and 20, Figs. 2 and 10 of Gong disclose an “acoustic resonator device” and a method of fabricating such an acoustic resonator device, comprising:  a silicon substrate (see Fig. 10 step 1005) having a nonplanar top surface due to a cavity (see Fig. 10 step 1030) in the substrate; a piezoelectric plate of lithium niobate (see e.g. section [0028] and Fig. 10 step 1010) having front/top and back/bottom surfaces, the back surface of the piezoelectric plate being attached to the top surface of the silicon substrate except for a portion of the piezoelectric plate forming a diaphragm that spans the cavity (see Fig. 10 steps 1010 and 1030); and an interdigital transducer (IDT), e.g. IDT 230 of Fig. 2, formed on the front/top surface of the piezoelectric plate such that interleaved fingers of the IDT are disposed on the diaphragm, wherein the piezoelectric plate and the IDT 230 are configured such that a radio frequency signal applied to the IDT 230 excites a primary shear acoustic mode in the diaphragm, which may be either a primary shear horizontal mode or a primary thickness shear mode (see e.g. section [0028] and section [0040], lines 3-6 thereof and 
In order not to only rely on the figures of Gong that the left and right sides of the perimeter of the cavity are curved, it should be noted that the cavity is formed by isotropic etching (see Gong section [0134]) which inherently results in curved edges.  Applicants’ own cited art to Rinaldi et al., i.e. U.S. 9,425,765, provides evidence that isotropic etching with the same XeF2 etchant as Gong (see Gong section [0134]), results in curved cavity edges (see e.g. the Rinaldi cavities 265 in Figs. 18e and 19d and cavity 365 in Fig. 29e with col. 14, lines 33-35 and col. 18, lines 48-51).  The Examiner has also provided two additional references as further clear evidence that isotropic etching inherently results in curved edges:  see 1) Stephanou et al. U.S. 2013/0278609 (see e.g. Figs. 1A-2D and section [0014], particularly lines 8-10) which uses isotropic etching to form multiple curved cavities for cavity resonators; and see 2) Zuo et al. U.S. 8,816,567 which is more analogous art in the same field of a resonator having an IDT on a piezoelectric plate mounted over a cavity (see Figs. 1-3) that also uses the same isotropic etch as Gong (see Zuo col. 3, lines 50-57) and that forms a cavity 304 (Fig. 3) having the bottom and side edges curved.
Regarding claims 2 and 7, the perimeter of the cavity is defined by an intersection of the cavity and the surface of the substrate so the left and right side edges of the perimeter of the cavity are curved as previously discussed, and the perimeter of the cavity is a three dimensional rectangle with at least the bottom corners rounded.  
Regarding claim 9, the IDT 230 (Gong Fig. 2) is not in the center of the cavity formed through the two etch “Release Windows” such that the cavity is asymmetrical 
Regarding claim 20, the device anticipates the method which includes the recited steps as is also shown in Gong Fig. 10.
Regarding the preemptive § 103 portion of the rejection, the Gong finished device is a delay line and is not an “acoustic resonator device” as recited in the preamble, per se. 
However, Gong does disclose that its device and method are related to “resonators and filters of various configurations” formed on the same substrates (see section [0040], lines 15-18 thereof).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device and method of Gong, such that the steps in Fig. 10 thereof would have been used to form a finished device that is an “acoustic resonator” based on the suggestion of Gong (see section [0040], lines 15-18 thereof) that such substrates of single-crystal piezoelectric plates of lithium niobate would have provided the benefits of large bandwidth resonators and filters (ibid.) wherein such benefits to be achieved would have motivated one of ordinary skill in the art to have made the modification along with the device requirements of the specific intended use.

Claim Rejections - 35 USC § 103
Claims 11, 16 and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Gong U.S. 2019/0131953 (cited by Applicants) in view of Kando et al. U.S. 9,748923 (Kando hereinafter).

However, Gong does not disclose a “plurality of cavities”, the “piezoelectric plate forming a plurality of diaphragms spanning respective cavities”, and wherein each of the plurality of IDTs is “disposed on a respective diaphragm” (see claim 11, lines 3-10 thereof).
Kando discloses in Fig. 71 that it would have been known when forming a similar plate wave device filter, such as a ladder or lattice filter (see e.g. col. 22, lines 3-5), to have provided the piezoelectric plate 4 so as to form a plurality of diaphragms over a plurality of respective cavities 2a in a substrate 2.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have modified the device of Gong, to be a filter with a plurality of diaphragms over a plurality of cavities because Gong explicitly suggests its lithium niobate plate substrates and method of Fig. 10 may be used for “resonators and filters of various configurations” (see section [0040], lines 15-18 thereof) and because Kando explicitly suggests how such a filter would be formed with resonator “respective diaphragms” formed so as to be “spanning respective cavities” (see Kando Fig. 71) to .

Allowable Subject Matter
Claims 3-6, 8, 12-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Zuo et al. U.S. 8,816,567, as discussed in section 6 above, is cited as an evidentiary reference regarding isotropic etching inherently resulting in curved edges.  It is analogous art in the same field of a resonator having an IDT on a piezoelectric plate mounted over a cavity (see Figs. 1-3) that uses the same isotropic etch as Gong (see Zuo col. 3, lines 50-57) and shows that the formed cavity 304 (Fig. 3) has the bottom and side edges curved.

	Tai et al. U.S. 2010/0123367 was also mentioned in section 6 above, and is cited as evidence that an IDT 108 (see Fig. 1) on its own is an acoustic resonator (see e.g. section [0052], lines 1-3 thereof) so it is an “acoustic resonator device” as per Applicants’ claim 1, line 1.
	Fukano et al. U.S. 2011/0018389 is in the closely related surface acoustic wave resonator art, and explicitly teaches that cavities 7 (see Figs. 1A-B) with curved side edges (see Fig. 1A) and rounded corners (see Fig. 1B) provide stress relief (see section [0053]) for the diaphragm there above, which in this case is the cover 6.   This stress relief function is the same function disclosed by Applicants’ invention (see e.g. Applicants’ specification section [0051]).
	The following are publications of related cases that either disclose, but do not claim cavity perimeters that may be curved, and/or disclose and claim a device that excites a “primary shear acoustic mode”:
Yantchev et al. U.S. 2020/0235719 (see Fig. 8A and section [0048], the last 9 lines thereof and section [0049], the last 5 lines thereof);
Plesski et al. U.S. 10,917,070 excites a primary shear acoustic mode (see e.g. claims 1 and 13) and discloses that a cavity perimeter (Fig. 3C) may be curved (see e.g. col. 4, lines 22-24 and col. 5, lines 51-58);
Garcia et al. U.S. 10,868,512 excites a primary shear acoustic mode (claims 1 and 11 thereof) and similarly discloses a cavity perimeter (Fig. 3C) may be curved;

Garcia et al. U.S. 10,637,438 excites a primary shear acoustic mode (claims 1 and 11); and discloses a cavity perimeter (Fig. 3C) that may be curved.
Plesski et al. U.S. 10,756,697 excites a primary shear acoustic mode (claims 1, 14 and 21) and discloses a cavity perimeter (Fig. 3C) that may be curved.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA SUMMONS whose telephone number is (571)272-1771.  The examiner can normally be reached on M-Th, M-F: 10:30am-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




bs 								/BARBARA SUMMONS/February 26, 2021                                                         Primary Examiner, Art Unit 2843